Citation Nr: 1534117	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  10-27 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased initial evaluation for residuals of B-cell lymphoma (non-Hodgkin's lymphoma), status post chemotherapy and radiation with peripheral polyneuropathy of the left foot, currently evaluated as 20 percent disability from November 25, 2009.

2.  Entitlement to an initial evaluation in excess of 20 percent for right lower extremity peripheral neuropathy, residual of B-cell lymphoma, status post-chemotherapy and radiation.

3.  Entitlement to service connection for diabetes mellitus, type II.

4.  Entitlement to a total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to October 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran testified at a video conference hearing at the RO before the undersigned in August 2012; a transcript of the hearing is associated with the claims file.

The Board subsequently remanded the case for further development in June 2014.  That development was completed, and the case was returned to the Board for appellate review.

In furtherance of his increased rating claim here on appeal, the Veteran submitted correspondence in September 2009, stating that he has experienced "spikes in [his] blood pressure, high and low," which he feels are a result of his non-Hodgkin's lymphoma.  In a separate May 2013 notice of disagreement, the Veteran asserted that there had been clear and unmistakable error (CUE) with his prior denial of service connection for diabetes mellitus.  The issues of entitlement to service connection for a blood pressure disability (such as hypertension or hypotension) and whether revision of the May 2013 rating decision denying service connection for diabetes mellitus is warranted on the basis of clear and unmistakable error have thus been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any additional delay, remand is required for further development of the issues on appeal.

In June 2014, the Board found that the evidence of record demonstrated worsening regarding the Veteran's residuals of non-Hodgkin's lymphoma and directed that the Veteran should be provided with an additional VA examination.  An examination was conducted in August 2014, and the examiner noted reviewing the claims file and personally examining the Veteran.  He noted that the Veteran continued to see local private physicians for primary care and cancer follow-up, but that the most recent local doctor note in the claims file was from 2011.  

The Veteran asserts that he suffers from fatigue and cognitive (memory and concentration) difficulties that are residuals of his B-cell lymphoma (non-Hodgkin's lymphoma), status post chemotherapy and radiation.  The August 2014 VA examiner stated opinions that these were less likely as not secondary to the Veteran's non-Hodgkin's lymphoma and treatment, as there was not enough evidence to link these symptoms to his service-connected condition.  He stated that fatigue is a very common symptom which can have numerous causes, including depression, lack of sleep and other physical conditions, which also represents a normal part of the aging process.  The examiner opined that the Veteran's described daytime somnolence may point to sleep apnea or other sleep disorder.  With regard to the described "chemobrain" or "brain fog," the examiner stated that the Veteran described not being as interested in projects as he was previously, and stated that this could be due to sleep disturbance or a mood disturbance such as depression.  He concluded that the Veteran should have a sleep study to rule out a sleep disorder such as sleep apnea, and should further be evaluated for depression.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Although the August 2014 examiner concluded that the Veteran's symptoms, described above, less likely as not represented residuals of his non-Hodgkin's lymphoma and treatment, his explanation as to other potential causes is speculative in nature.  An opinion is of limited to no probative value when it is phrased in vague terms or based on an inaccurate factual premise, and the Board therefore finds this opinion inadequate for adjudicatory purposes.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by a physician is too speculative).  Further, the examiner identified additional development that may serve to clarify the etiology of these symptoms.  On remand, an additional examination, including a sleep study, should be provided.  An additional VA medical opinion should then be provided to address the etiology of the Veteran's fatigue.  Although, the examiner stated that the Veteran should be evaluated for depression, the Board notes that the Veteran's treating physicians and previous VA examiners have conducted such evaluations and determined that screening failed to reveal any psychiatric abnormality.  Finally, the Veteran has also asserted that he has bilateral peripheral neuropathy of the upper extremities which represents a residual of his non-Hodgkin's lymphoma and treatment.  No opinion has been provided by VA as to this contention.  Therefore, additional VA medical opinion should be sought which considers the full evidence of record and addresses all of the Veteran's contentions.

The evidence currently in the Veteran's claims file demonstrates that further relevant private and VA treatment records remain outstanding.  On remand, the AOJ should seek to obtain such records, after requesting and receiving any necessary authorization from the Veteran.  

In a May 2013 rating decision, the RO denied the Veteran's claim for entitlement to service connection for diabetes mellitus, type II.  The Veteran submitted a Notice of Disagreement (NOD) with this portion of the decision, also in May 2013.  No Statement of the Case (SOC) has yet been issued for the appeal of this claim.  When an NOD has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  As adjudicative action on the appeal of the issue of entitlement to service connection for diabetes mellitus, type II, has not yet been taken, the issue must be remanded for the issuance of an SOC and to give the Veteran the opportunity to complete an appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26; Manlincon v. West, 12 Vet. App. 238 (1999).  

The Veteran additionally contends that he was rendered, and remains, unable to obtain and maintain substantially gainful employment as a result of his B-cell lymphoma (non-Hodgkin's lymphoma), status post chemotherapy and radiation.  The evidence demonstrates that he ceased working shortly before receiving the diagnosis of non-Hodgkin's lymphoma.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to TDIU in this circumstance when the issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  The record is found to raise the issue of entitlement to a TDIU as due to residuals of B-cell lymphoma and subsequent treatment.  The question of the extent of the Veteran's symptoms and conditions which represent such residuals is inextricably intertwined with the issue of entitlement to a TDIU, and as the former is being remanded for further development, the latter also must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all of the Veteran's VA treatment records from February 2012 to the present.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Ask the Veteran to identify and provide a release form for any records of private treatment relating to the appeals that have not yet been associated with the file, to include records of treatment with the following physicians/facilities:  Dr. Fishkin from April 2011 to present; Dr. Lenz from March 2013 to present; and Dr. Aggarwal from November 2011 to present.  After securing the Veteran's written authorization, obtain the private records identified.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records.  

3.  After completing the above, schedule the Veteran for an additional VA examination with an appropriate medical professional, preferably an oncologist, to fully address what symptoms and conditions constitute residuals of his service-connected B-cell lymphoma (non-Hodgkin's lymphoma), status post chemotherapy and radiation, and to assess the current severity of any such residuals.  All indicated studies must be conducted, and all findings must be reported in detail.  Should the examiner selected be unable to personally conduct any indicated testing, to potentially include a polysomnogram to determine whether the Veteran suffers from sleep apnea, the Veteran should be scheduled for additional examination with an appropriate medical professional.  The claims file should be made available and reviewed by any examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.

Thereafter, the examiner must identify any residuals (symptoms and/or diagnosable disabilities) of the Veteran's B-cell lymphoma (non-Hodgkin's lymphoma), status post chemotherapy and radiation, and further assess the severity of any such residuals.  In addressing this question, the examiner is asked to address the following:

a.  Evaluate and discuss the manifestations and severity of the Veteran's bilateral lower extremity peripheral neuropathy.

b.  Opine as to whether the Veteran has bilateral upper extremity peripheral neuropathy which at least as likely as not (50 percent or greater probability) is a residual of his non-Hodgkin's lymphoma and/or chemotherapy and radiation treatment.

i.  The examiner's attention is directed to a September 2010 private treatment record from a Dr. Swenson, which states that nerve conduction study/EMG showed an axonal sensorimotor polyneuropathy with bilateral carpal tunnel syndrome, and that exposure to chemotherapy may have put the Veteran at risk of developing the polyneuropathy.  The examiner's attention is also directed to the Veteran's May 2013 Notice of Disagreement, which identifies and provides copies of articles discussing characteristics, severity, and duration of post-chemotherapy neurological symptoms.

ii.  If the Veteran is found to have peripheral neuropathy of the upper extremities which is at least as likely as not a residual of non-Hodgkin's lymphoma and/or subsequent treatment, assess the severity of any manifestations, to include a description of any functional effects on activities of daily living and occupational activities.  If symptoms of another disability, such as carpal tunnel syndrome, overlap with those of the peripheral neuropathy, identify what manifestations are at least as likely as not a result of the peripheral neuropathy.  If the examiner cannot distinguish one potential cause from another, and one of those potential causes is peripheral neuropathy, the examiner should so state.

c.  Opine as to whether the Veteran's consistently-described fatigue at least as likely as not (50 percent or greater probability) represents a residual of his B-cell lymphoma (non-Hodgkin's lymphoma) and/or the subsequent chemotherapy and radiation.

i.  In connection with this opinion, the examiner is asked to discuss the significance, if any, of lay statements and medical evidence demonstrating an onset of the Veteran's fatigue leading up to his diagnosis of B-cell lymphoma.  The examiner is also asked to consider and discuss, at least on a general basis, the various medical articles as well as fact sheets from The Leukemia and Lymphoma Society discussing long-term and late effects of cancer and treatment, an April 2011 private evaluation assessing cancer-related fatigue, and a July 2008 VA examination report noting fatigue as a long-term effect of his treatment.

ii.  If fatigue is found to represent a residual of the non-Hodgkin's lymphoma and/or treatment, address its severity and any resulting functional effects, to include effects on activities of daily living and occupational activities. 

d.  Opine as to whether the Veteran suffers from any cognitive effects, to specifically include memory and concentration difficulties described by the Veteran as "chemo-brain," which at least as likely as not (50 percent or greater probability) represent residuals of his  B-cell lymphoma (non-Hodgkin's lymphoma) and/or the subsequent chemotherapy and radiation.

i.  In addressing this question, the examiner's attention is directed to various VA examinations which recorded the Veteran's reports regarding subjective-experienced memory loss and concentration difficulties, but which did not show objective deficits on testing.  The examiner is also to consider the various medical articles as well as fact sheets from The Leukemia and Lymphoma Society discussing long-term and late effects of cancer and treatment.   

ii.  If any cognitive deficiency is found to represent a residual of the non-Hodgkin's lymphoma and/or treatment, address its severity and any resulting functional effects, to include effects on activities of daily living and occupational activities

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached. If the examiner is unable to provide an opinion without resorting to speculation, he/she should so state, and further explain why it is not feasible to provide a medical opinion.

4.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 , 3.655 (2015).  A copy of the notification letter advising him of the time, date, and location of the scheduled examinations must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report to the examination(s), the claims folder must indicate whether the notification letter was returned as undeliverable.

5.  After conducting any additional development deemed necessary, readjudicate the claim for entitlement to service connection for diabetes mellitus, type II, and issue a Statement of the Case addressing the issue.  The Veteran should be provided the opportunity to perfect a timely substantive appeal (VA Form 9) with respect the issue.

6.  After completing parts 1-4, conduct any additional development deemed necessary, then readjudicate the claims for increased initial evaluations for residuals of B-cell lymphoma (non-Hodgkin's lymphoma), status post chemotherapy and radiation [currently with a 20 percent evaluation for residuals of B-cell lymphoma (non-Hodgkin's lymphoma), status post chemotherapy and radiation with peripheral polyneuropathy of the left foot and a 20 percent evaluation for right lower extremity peripheral neuropathy, residual of B-cell lymphoma, status post-chemotherapy and radiation] and entitlement to a TDIU in light of all additional evidence received.  If any of the benefits sought on appeal are not granted in full, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.


[CONTINUED ON NEXT PAGE]

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

